                                                                Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 1 of 19



                                                        1    SHANNON S. BROOME (SBN 150119)                  THOMAS R. WASKOM (admitted pro hac vice)
                                                             SBroome@HuntonAK.com                            TWaskom@HuntonAK.com
                                                        2    HUNTON ANDREWS KURTH LLP                        HUNTON ANDREWS KURTH LLP
                                                        3    50 California Street, Suite 1700                951 East Byrd Street
                                                             San Francisco, California 94111                 Richmond, Virginia 23219
                                                        4    Telephone: (415) 975-3700                       Telephone: (804) 788-8200
                                                             Facsimile: (415) 975-3701                       Facsimile: (804) 788-8218
                                                        5
                                                             MICHAEL J. MUELLER (admitted pro hac vice) BETH S. COPLOWITZ (admitted pro hac vice)
                                                        6    MMueller@HuntonAK.com                      BCoplowitz@HuntonAK.com
                                                        7    HUNTON ANDREWS KURTH LLP                   Hunton Andrews Kurth LLP
                                                             2200 Pennsylvania Avenue, NW               1111 Brickell Avenue, Suite 2500
                                                        8    Washington, D.C. 20037                     Miami, Florida 33131
                                                             Telephone: (202) 955-1500                  Telephone: (305) 810-2542
                                                        9    Facsimile: (202) 778-2201                  Facsimile:(305) 810-2460
                                                        10                                                   Counsel for Defendants Samsung Electronics
                                                        11                                                   America, Inc. and Samsung Electronics Co., Ltd.
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                             PAUL S. ROTHSTEIN (admitted pro hac vice)       ALAN J. SHERWOOD, (SBN 118330)
                                                        13   KYLA V. ALEXANDER (admitted pro hac vice)       Law Offices of Alan J. Sherwood
                                                             626 N.E. First Street                           26755 Contessa Street
                                                        14                                                   Hayward, California 94545
                                                             Gainesville, Florida 32601
                                                        15   Telephone: (352) 376-7650                       alansherwood@earthlink.net
                                                             Facsimile: (352) 374-7133                       (510) 409-6199
                                                        16   PSR@Rothsteinforjustice.com
                                                             Kyla.tm@rothsteinforjustice.com                 Counsel for Plaintiffs
                                                        17

                                                        18
                                                                                           UNITED STATES DISTRICT COURT
                                                        19                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                              SAN FRANCISCO DIVISION
                                                        20
                                                             ALEXIS BRONSON AND CRYSTAL
                                                        21   HARDIN, on behalf of themselves and all other
                                                             similarly situated                              CASE NO.: 3:18-CV-2300-WHA
                                                        22
                                                                           Plaintiffs,                       [PROPOSED] STIPULATED PROTECTIVE
                                                        23
                                                                                                             ORDER
                                                        24          v.

                                                        25   SAMSUNG ELECTRONICS AMERICA,
                                                             INC., et al.                                    Date: ________
                                                        26                                                   Judge: Honorable William Alsup
                                                        27                 Defendants.

                                                        28
                                                                 Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 2 of 19



                                                        1           It appearing that discovery in the above-captioned action is likely to involve the disclosure of
                                                        2    confidential information, it is ORDERED as follows:
                                                        3
                                                                    1.      This Stipulated Protective Order (hereinafter the “Order”) governs the named
                                                        4
                                                             Plaintiffs Alexis Bronson and Crystal Hardin and Defendants Samsung Electronics America, Inc.
                                                        5
                                                             and Samsung Electronics Co., Ltd. (each a “Defendant”) (Plaintiffs and Defendants together, the
                                                        6

                                                        7    “Parties”) in the above-captioned matter. All references to “Producing Party” throughout this Order

                                                        8    are intended to include non-parties.

                                                        9           2.      This Order shall govern the use of Confidential information and Attorneys’ Eyes
                                                        10
                                                             Only information produced during discovery in the above-captioned action, including documents,
                                                        11
                                                             depositions, deposition exhibits, interrogatory responses, and admissions. For purposes of this
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                             Order, any party or non-party designating information, documents, materials or items as
                                                        13
                                                             “Confidential” or “Attorneys’ Eyes Only” (the “Producing Party” or “Designating Party”) bears the
                                                        14

                                                        15   burden of establishing the confidentiality of all such information, documents, materials or items.

                                                        16          3.      All Confidential and Attorneys’ Eyes Only information exchanged pursuant to this
                                                        17   Order shall be used by the party receiving such information, documents, materials or items (the
                                                        18
                                                             “Receiving Party”) solely for purposes of the prosecution or defense of this action, shall not be used
                                                        19
                                                             by the Receiving Party for any business, commercial, competitive, personal or other purpose, and
                                                        20
                                                             shall not be disclosed by the Receiving Party to anyone other than those set forth in Paragraphs 9 and
                                                        21
                                                             10, unless and until the restrictions herein are removed either by written agreement of counsel for the
                                                        22

                                                        23   parties, or by order of the Court. It is, however, understood that counsel for a Party may give advice

                                                        24   and opinions to his or her client solely relating to the above-captioned action based on his or her
                                                        25   evaluation of Attorneys’ Eyes Only material, provided that such advice and opinions shall not reveal
                                                        26
                                                             the content of such Attorneys’ Eyes Only material except by prior written agreement of counsel for
                                                        27
                                                             the Parties, or by order of the Court.
                                                        28
                                                                                             [Proposed] Stipulated Protective Order
                                                                                                 Case No. 3:18-CV-2300-WHA
                                                                                                                2
                                                                 Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 3 of 19



                                                        1           4.      Any Party to this litigation and any third-party shall have the right to designate as
                                                        2    “Confidential” and subject to this Order any information, document, or thing, or portion of any
                                                        3
                                                             document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,
                                                        4
                                                             financial, sales or other confidential business information, or (b) that contains private or confidential
                                                        5
                                                             personal information, or (c) that contains information received in confidence from third parties, or
                                                        6

                                                        7    (d) which the Producing Party otherwise believes in good faith to be entitled to protection under

                                                        8    Federal Rule of Civil Procedure 26(c). Any Party to this litigation or any third party covered by this

                                                        9    Order, who produces or discloses any Confidential material, including without limitation any
                                                        10
                                                             information, document, thing, interrogatory answer, admission, pleading, or testimony, shall mark
                                                        11
                                                             the same with the foregoing or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL –
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                             SUBJECT TO PROTECTIVE ORDER” (hereinafter “Confidential”).
                                                        13
                                                                    5.      Any Party to this litigation and any third-party shall have the right to designate as
                                                        14

                                                        15   “Attorneys’ Eyes Only” and subject to this Order any information, document, or thing, or portion of

                                                        16   any document or thing that contains highly sensitive business or personal information, the disclosure
                                                        17   of which is highly likely to cause significant harm to an individual or to the business or competitive
                                                        18
                                                             position of the designating Party. Any Party to this litigation or any third party who is covered by
                                                        19
                                                             this Order, who produces or discloses any Attorneys’ Eyes Only material, including without
                                                        20
                                                             limitation any information, document, thing, interrogatory answer, admission, pleading, or
                                                        21
                                                             testimony, shall mark the same with the foregoing or similar legend: “HIGHLY CONFIDENTIAL –
                                                        22

                                                        23   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY –

                                                        24   SUBJECT TO PROTECTIVE ORDER” (hereinafter “Attorneys’ Eyes Only”) (together
                                                        25   “Confidential” and/or “Attorneys’ Eyes Only” material is generally referred to as “Protected
                                                        26
                                                             Material”).
                                                        27
                                                        28
                                                                                             [Proposed] Stipulated Protective Order
                                                                                                 Case No. 3:18-CV-2300-WHA
                                                                                                                3
                                                                 Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 4 of 19



                                                        1           6.      Each Party or Non-Party that designates information or items for protection under this
                                                        2    Order must take care to limit any such designation to specific material that qualifies under the
                                                        3
                                                             appropriate standards. By designating material as confidential, the Designating Party certifies that
                                                        4
                                                             such party believes in good faith that the designated material constitutes confidential/ protected
                                                        5
                                                             information as set out in Paragraph 4 and 5 of this Order. To the extent that it is practical to do so,
                                                        6

                                                        7    the Designating Party must designate for protection only, those parts of material, documents, items,

                                                        8    or oral or written communications that qualify – so that other portions of the material, documents,

                                                        9    items, or communications, for which protection is not warranted, are not swept unjustifiably within
                                                        10
                                                             the ambit of this Order. Mass, indiscriminate, or routinized designations are prohibited. If it comes
                                                        11
                                                             to a Designating Party’s attention that information or items that it designated for protection do not
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                             qualify for protection at all or do not qualify for the level of protection initially asserted, that
                                                        13
                                                             Designating Party must promptly notify all other parties that it is withdrawing the mistaken
                                                        14

                                                        15   designation.

                                                        16          7.      If a Party plans to use Protected Material at a hearing that Party shall provide the
                                                        17   Designating Party with written notice seventy-two (72) hours before the hearing which identifies the
                                                        18
                                                             Protected Material to be used.
                                                        19
                                                                    8.      Each side may redact documents (or portions of documents) that are non-responsive
                                                        20
                                                             or that contain information that is subject to a claim of privilege (whether based on the attorney-
                                                        21
                                                             client privilege, work product doctrine or other applicable privilege), provided that all redactions
                                                        22

                                                        23   must be marked with a label identifying the material that has been redacted as “REDACTED - NON-

                                                        24   RESPONSIVE” or “REDACTED - PRIVILEGED.” All redactions for privilege, and the specific
                                                        25   reason for the redaction, must be identified on a properly produced privilege log.
                                                        26
                                                                    9.      Confidential material and the contents of Confidential material may be disclosed only
                                                        27
                                                             to the following individuals under the following conditions:
                                                        28
                                                                                              [Proposed] Stipulated Protective Order
                                                                                                  Case No. 3:18-CV-2300-WHA
                                                                                                                 4
                                                             Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 5 of 19



                                                        1            a.    Outside counsel (herein defined as any attorney at the Parties’ outside law
                                                        2                  firms) and relevant in-house counsel for the Parties;
                                                        3
                                                                     b.    Outside experts, consultants or consulting services retained by outside counsel
                                                        4
                                                                           for purposes of this action, provided they have signed a non-disclosure
                                                        5
                                                                           agreement in the form attached hereto as Exhibit A and, in the case of
                                                        6

                                                        7                  Plaintiffs’ outside experts, consultants or consulting services provided they

                                                        8                  have no existing affiliation with any competitor of Defendants relating to

                                                        9                  televisions;
                                                        10
                                                                     c.    Secretarial, paralegal, legal assistants, clerical, inside and outside support
                                                        11
                                                                           services (including, without limitation, copy services, document management
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                                           services and graphics services), duplicating and data processing personnel of
                                                        13
                                                                           the foregoing persons and entities;
                                                        14

                                                        15           d.    The Court, court personnel, jurors, deposition and trial and court reporters,

                                                        16                 videographers, mediators, court-appointed referees, magistrates, or special
                                                        17                 masters, and support staff of any of these persons or entities;
                                                        18
                                                                     e.    The author or recipient of a document containing the information or a
                                                        19
                                                                           custodian;.
                                                        20
                                                                     f.    Any deponent may be shown or examined on any information, document or
                                                        21
                                                                           thing designated Confidential if it appears that the witness authored or
                                                        22

                                                        23                 received a copy of it, was involved in the subject matter described therein, or

                                                        24                 was employed by the Producing Party at the time the information, document
                                                        25                 or thing was created, or if the Producing Party consents to such disclosure,
                                                        26
                                                                           provided that any deponent who is no longer employed by the Producing Party
                                                        27
                                                                           shall be first required to sign the non-disclosure agreement annexed hereto as
                                                        28
                                                                                   [Proposed] Stipulated Protective Order
                                                                                       Case No. 3:18-CV-2300-WHA
                                                                                                      5
                                                             Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 6 of 19



                                                        1                  Exhibit A;
                                                        2            g.    Vendors retained by or for the parties to assist in preparing for pretrial
                                                        3
                                                                           discovery, trial and/or hearings including, but not limited to, litigation support
                                                        4
                                                                           personnel, jury consultants, individuals retained to prepare demonstrative and
                                                        5
                                                                           audiovisual aids for use in the courtroom or in depositions or mock jury
                                                        6

                                                        7                  sessions, as well as their staff, stenographic, and clerical employees whose

                                                        8                  duties and responsibilities require access to such materials, provided they have

                                                        9                  first signed a non-disclosure agreement in the form attached hereto as Exhibit
                                                        10
                                                                           A;
                                                        11
                                                                     h.    The Parties. In the case of Plaintiffs, “Party” shall mean the named individual
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                                           plaintiff in his individual or class representative capacity, but shall not mean
                                                        13
                                                                           any other member of the putative class (whether or not a class is ultimately
                                                        14

                                                        15                 certified). In the case of Defendants, “Party” shall mean individuals other

                                                        16                 than in-house counsel who are required to participate in decisions with
                                                        17                 reference to this lawsuit;
                                                        18
                                                                     i.    Any person as may be designated by written agreement by the Producing
                                                        19
                                                                           Party or by order of the Court; and
                                                        20
                                                                     j.    Regardless of its designation as “Confidential” under this Order, if a
                                                        21
                                                                           document or testimony makes reference to the actual or alleged conduct or
                                                        22

                                                        23                 statements of a third party or a person who is a potential witness, counsel may

                                                        24                 discuss such conduct or statements with such identified third party or witness,
                                                        25                 and such discussion shall not constitute disclosure of Protected Material
                                                        26
                                                                           within the terms of this Order. Counsel may not disclose the document itself
                                                        27
                                                                           to the third party or person under this subparagraph unless otherwise
                                                        28
                                                                                   [Proposed] Stipulated Protective Order
                                                                                       Case No. 3:18-CV-2300-WHA
                                                                                                      6
                                                                 Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 7 of 19



                                                        1                          permitted under this Order.
                                                        2           10.    Attorneys’ Eyes Only material and the contents thereof may be disclosed only to the
                                                        3
                                                             following individuals under the following conditions:
                                                        4
                                                                           a.      Outside counsel (herein defined as any attorney at the Parties’ outside law
                                                        5
                                                                                   firms) and relevant in-house counsel for the Parties;
                                                        6

                                                        7                  b.      Outside experts, consultants or consulting services retained by outside counsel

                                                        8                          for purposes of this action, provided they have signed a non-disclosure

                                                        9                          agreement in the form attached hereto as Exhibit A and, in the case of
                                                        10
                                                                                   Plaintiffs’ outside experts, consultants or consulting services, provided they
                                                        11
                                                                                   have no existing affiliation with any competitor of Defendants relating to
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                                                   televisions;
                                                        13
                                                                           c.      Secretarial, paralegal, legal assistants, clerical, inside and outside support
                                                        14

                                                        15                         services (including, without limitation, copy services, document management

                                                        16                         services and graphics services), duplicating and data processing personnel of
                                                        17                         the foregoing persons and entities;
                                                        18
                                                                           d.      The Court, court personnel, jurors, deposition and trial and court reporters,
                                                        19
                                                                                   videographers, mediators, court-appointed referees, magistrates, or special
                                                        20
                                                                                   masters, and support staff of any of these persons or entities;
                                                        21
                                                                           e.      Any deponent may be shown or examined on any information, document or
                                                        22

                                                        23                         thing designated Attorneys’ Eyes Only if it appears that the witness authored

                                                        24                         or received a copy of it, was involved in the subject matter described therein,
                                                        25                         or was employed by the Producing Party at the time the information,
                                                        26
                                                                                   document or thing was created, or if the Producing Party consents to such
                                                        27
                                                                                   disclosure, provided that any deponent who is no longer employed by the
                                                        28
                                                                                           [Proposed] Stipulated Protective Order
                                                                                               Case No. 3:18-CV-2300-WHA
                                                                                                              7
                                                                 Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 8 of 19



                                                        1                           Producing Party shall be first required to sign the non-disclosure agreement
                                                        2                           annexed hereto as Exhibit A;
                                                        3
                                                                            f.      Vendors retained by or for the parties to assist in preparing for pretrial
                                                        4
                                                                                    discovery, trial and/or hearings including, but not limited to, court reporters,
                                                        5
                                                                                    litigation support personnel, jury consultants, individuals retained to prepare
                                                        6

                                                        7                           demonstrative and audiovisual aids for use in the courtroom or in depositions

                                                        8                           or mock jury sessions, as well as their staff, stenographic, and clerical

                                                        9                           employees whose duties and responsibilities require access to such materials,
                                                        10
                                                                                    provided they have first signed a non-disclosure agreement in the form
                                                        11
                                                                                    attached hereto as Exhibit A;
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                                            g.      Any person as may be designated by written agreement by the Producing
                                                        13
                                                                                    Party or by order of the Court; and
                                                        14

                                                        15                  h.      Regardless of its designation as “Attorneys’ Eyes Only” under this Order, if a

                                                        16                          document or testimony makes reference to the actual or alleged conduct or
                                                        17                          statements of a third party or a person who is a potential witness, counsel may
                                                        18
                                                                                    discuss such conduct or statements with such identified third party or witness,
                                                        19
                                                                                    and such discussion shall not constitute disclosure of Protected Material
                                                        20
                                                                                    within the terms of this Order. Counsel may not disclose the document itself
                                                        21
                                                                                    to the third party or person under this subparagraph unless otherwise
                                                        22

                                                        23                          permitted under this Order.

                                                        24          11.     Confidential and Attorneys’ Eyes Only material shall be used only by individuals
                                                        25   permitted access to it under Paragraphs 9 and 10, respectively. Confidential and Attorneys’ Eyes
                                                        26
                                                             Only material, copies thereof, and the information contained therein, shall not be disclosed in any
                                                        27
                                                             manner to any other individual, until and unless (a) outside counsel for the party asserting
                                                        28
                                                                                            [Proposed] Stipulated Protective Order
                                                                                                Case No. 3:18-CV-2300-WHA
                                                                                                               8
                                                                 Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 9 of 19



                                                        1    confidentiality expressly waives the claim of confidentiality in writing, or (b) the Court orders such
                                                        2    disclosure. Absent the occurrence of (a) or (b) above, no Confidential or Attorneys’ Eyes Only
                                                        3
                                                             material may be disclosed to another individual in any manner other than as set forth in Paragraphs 9
                                                        4
                                                             and 10. Protected Material shall be maintained by the Receiving Party at a location and under
                                                        5
                                                             circumstances to ensure that access is limited to those persons entitled to have access under this
                                                        6

                                                        7    Order.

                                                        8             12.    Nothing herein shall preclude the Parties from agreeing to or seeking additional

                                                        9    protections for any information, document, thing or portion of any document or thing that contains
                                                        10
                                                             particularly sensitive business or personal information, including additional limitations on the
                                                        11
                                                             individuals to whom such materials may be disclosed.
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                                      13.     With respect to testimony given in deposition that the Designating Party identifies on
                                                        13
                                                             the record, before the close of the deposition, all protected testimony must be referenced and the
                                                        14

                                                        15   Designating Party must specify the level of protection being asserted or that the Designating Party

                                                        16   will do so within twenty-one (21) days of the offered testimony. Only those portions of the
                                                        17   testimony that are appropriately designated for protection within the twenty-one (21) days shall be
                                                        18
                                                             covered by the provisions of this Order. Alternatively, a Designating Party may specify, at the
                                                        19
                                                             deposition or up to twenty-one (21) days afterwards if that period is properly invoked, that the entire
                                                        20
                                                             transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                                                        21
                                                             EYES ONLY.”
                                                        22

                                                        23            Parties shall give the other parties notice if they reasonably expect a deposition to include

                                                        24   Protected Material so that the other parties can ensure that only authorized individuals who have
                                                        25   signed the “Endorsement of Protective Order” (Exhibit A) are present at those proceedings. The use
                                                        26
                                                             of a document as an exhibit at a deposition shall not in any way affect its designation as
                                                        27
                                                             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                                                        28
                                                                                              [Proposed] Stipulated Protective Order
                                                                                                  Case No. 3:18-CV-2300-WHA
                                                                                                                 9
                                                                Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 10 of 19



                                                        1           Transcripts containing Protected Material shall have an obvious legend on the title page that
                                                        2    the transcript contains Protected Material, and the title page shall be followed by a list of all pages
                                                        3
                                                             (including line numbers as appropriate) that have been designated as Protected Material and the level
                                                        4
                                                             of protection being asserted by the Designating Party. The Designating Party shall inform the court
                                                        5
                                                             reporter of these requirements. Any transcript that is prepared before the expiration of a twenty-one
                                                        6

                                                        7    (21) day period for designation shall be treated during that period as if it had been designated

                                                        8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

                                                        9    agreed. After the expiration of that period, the transcript shall be treated only as actually designated.
                                                        10
                                                                    14.      If counsel for a Receiving Party objects to such designation of any Protected
                                                        11
                                                             Material, the following procedure shall apply:
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                                            a.      Counsel for the objecting Party shall serve on the Designating Party or third
                                                        13
                                                                                    party a written objection to such designation, which shall describe with
                                                        14

                                                        15                          particularity the documents or information in question and shall state the

                                                        16                          grounds for objection. Counsel for the designating Party or third party shall
                                                        17                          respond in writing to such objection within fourteen (14) days after serving its
                                                        18
                                                                                    written objection upon the Designating Party, and shall state with particularity
                                                        19
                                                                                    the grounds for asserting that the document or information is Confidential or
                                                        20
                                                                                    Attorneys’ Eyes Only. If no timely written response is made to the objection,
                                                        21
                                                                                    the challenged designation will be deemed to be void. If the designating Party
                                                        22

                                                        23                          or nonparty makes a timely response to such objection asserting the propriety

                                                        24                          of the designation, counsel shall then confer in good faith in an effort to
                                                        25                          resolve the dispute.
                                                        26
                                                                            b.      To the extent the parties are unable to reach an agreement as to the
                                                        27
                                                                                    designation, the objecting Party may file an appropriate application or motion
                                                        28
                                                                                             [Proposed] Stipulated Protective Order
                                                                                                 Case No. 3:18-CV-2300-WHA
                                                                                                               10
                                                                Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 11 of 19



                                                        1                          with this Court within twenty (20) calendar days of the impasse, with the
                                                        2                          portions designated as Protected Material to be lodged or kept under seal,
                                                        3
                                                                                   requesting that the disputed Protected Material be excluded from the
                                                        4
                                                                                   provisions of this Order. In any such proceeding, the Designating Party shall
                                                        5
                                                                                   bear the burden of demonstrating that the disputed designation is warranted
                                                        6

                                                        7                          pursuant to Paragraphs 4 and/or 5. The objecting party’s failure to make such

                                                        8                          an application or motion within the period provided above following the

                                                        9                          written objection shall constitute a waiver of the challenge to the
                                                        10
                                                                                   confidentiality designation.
                                                        11
                                                                     15.     If a Party files a document containing Protected Material, it shall be done in
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                             accordance with Civil Local Rule 79-5.        If any person fails to file protected documents or
                                                        13
                                                             information under seal, any party to this lawsuit may request that the Court place the filing under
                                                        14

                                                        15   seal.

                                                        16           16.    This Order shall not prevent any persons bound hereby from making use of
                                                        17   information or documents without the restrictions of this Order if the information or documents are
                                                        18
                                                             lawfully in their possession and/or lawfully obtained through discovery in this litigation (or any
                                                        19
                                                             other litigation) in which such information was not designated as confidential or subject to a
                                                        20
                                                             protective order.
                                                        21
                                                                     17.    To the extent consistent with applicable law, the inadvertent or unintentional
                                                        22

                                                        23   disclosure of Confidential or Attorneys’ Eyes Only material that should have been designated as

                                                        24   such, regardless of whether the information, document or thing was so designated at the time of
                                                        25   disclosure, shall not be deemed a waiver in whole or in part of a Party’s claim of confidentiality,
                                                        26
                                                             either as to the specific information, document or thing disclosed or as to any other material or
                                                        27
                                                             information concerning the same or related subject matter.        Such inadvertent or unintentional
                                                        28
                                                                                           [Proposed] Stipulated Protective Order
                                                                                               Case No. 3:18-CV-2300-WHA
                                                                                                             11
                                                                Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 12 of 19



                                                        1    disclosure may be rectified by notifying in writing counsel for all Parties to whom the material was
                                                        2    disclosed that the material should have been designated Confidential within a reasonable time after
                                                        3
                                                             disclosure. Such notice shall constitute a designation of the information, document or thing as
                                                        4
                                                             Confidential under this Protective Order. This paragraph does not apply to deposition transcripts,
                                                        5
                                                             the designation of which is addressed in Paragraph 13, supra, or to transcripts of court hearings or
                                                        6

                                                        7    other proceedings, the deadline for redaction of which is addressed by the court in communication to

                                                        8    the parties prior to releasing the transcript.

                                                        9            18.       Privilege logs will be produced in Excel format or a similar electronic format that
                                                        10
                                                             allows text searching and organization of data.
                                                        11
                                                                     19.       All Parties acknowledge that, while each party will make appropriate efforts to
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                             identify and withhold from production any documents that such party believes are privileged, there
                                                        13
                                                             is a possibility that privileged material may be produced inadvertently (hereinafter “Inadvertent
                                                        14

                                                        15   Production”).      Pursuant to Federal Rule of Evidence 502(d), such inadvertent disclosure of

                                                        16   privileged information or documents that a Producing Party later claims should not have been
                                                        17   disclosed because of a privilege, including, but not limited to, the attorney-client privilege or work
                                                        18
                                                             product doctrine, shall not constitute a waiver of, or estoppel as to, any claim of attorney-client
                                                        19
                                                             privilege, attorney work product, or other ground for withholding production as to which the
                                                        20
                                                             Producing Party would be entitled in this Action or in any other federal or state proceeding. In the
                                                        21
                                                             event a Producing Party determines that an inadvertent production has occurred, the following steps
                                                        22

                                                        23   shall be taken:

                                                        24                     a.     The Producing Party shall provide a Notice of Inadvertent Production to the
                                                        25                            Receiving Parties identifying the inadvertently produced material(s) (by
                                                        26
                                                                                      production number) and the nature of the privilege or other protection
                                                        27
                                                                                      asserted.
                                                        28
                                                                                              [Proposed] Stipulated Protective Order
                                                                                                  Case No. 3:18-CV-2300-WHA
                                                                                                                12
                                                             Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 13 of 19



                                                        1            b.    Upon receipt of a Notice of Inadvertent Production, the Receiving Parties
                                                        2                  shall immediately return, sequester, or destroy the specified information and
                                                        3
                                                                           any copies it may have including by deleting or otherwise permanently
                                                        4
                                                                           removing the specified information from any systems used to house
                                                        5
                                                                           documents, including document review databases, e-rooms, and any other
                                                        6

                                                        7                  locations that store the specified material. The Receiving Parties must also

                                                        8                  take reasonable steps to retrieve the information if the party disclosed it before

                                                        9                  being notified.
                                                        10
                                                                     c.    Within five (5) calendar days after the initial Notice of Inadvertent
                                                        11
                                                                           Production, the Producing Party shall provide a Replacement Copy of the
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                                           inadvertently produced material by providing either a redaction version or
                                                        13
                                                                           blank slipsheet to denote the document is being withheld for privilege.
                                                        14

                                                        15           d.    Outside counsel for the Producing Party shall retain an unredacted version of

                                                        16                 the inadvertently produced material until the Receiving Party has had the
                                                        17                 opportunity to fully challenge the designation through means provided in this
                                                        18
                                                                           Order. The Receiving Party must not use or disclose the information subject
                                                        19
                                                                           to these clawback procedures until any challenge to the privilege claim is
                                                        20
                                                                           resolved.
                                                        21
                                                                     e.    No action or inaction taken by the Receiving Party shall preclude a Receiving
                                                        22

                                                        23                 Party from seeking to compel production of the materials for reasons other

                                                        24                 than its inadvertent production and shall not constitute an admission by a
                                                        25                 Receiving Party that the materials were in fact privileged or protected from
                                                        26
                                                                           disclosure in any way.
                                                        27
                                                                     f.    This Order shall be interpreted to provide the maximum protection allowed by
                                                        28
                                                                                   [Proposed] Stipulated Protective Order
                                                                                       Case No. 3:18-CV-2300-WHA
                                                                                                     13
                                                                Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 14 of 19



                                                        1                           Federal Rule of Evidence 502(d).
                                                        2           20.     No information that is in the public domain or which is already known by the
                                                        3
                                                             Receiving Party through proper means or which is or becomes available to a Party from a source
                                                        4
                                                             other than the Party asserting confidentiality, rightfully in possession of such information on a non-
                                                        5
                                                             confidential basis, shall be deemed or considered to be Confidential or Attorneys’ Eyes Only
                                                        6

                                                        7    material under this Order.

                                                        8           21.     This Order shall not deprive any Party of its right to object to discovery by any other

                                                        9    Party or on any otherwise permitted ground. This Order is being entered without prejudice to the
                                                        10
                                                             right of any Party to move the Court for modification or for relief from any of its terms.
                                                        11
                                                                    22.     This Order shall survive the termination of this action and shall remain in full force
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                             and effect unless modified by an Order of this Court or by the written stipulation of the Parties filed
                                                        13
                                                             with the Court.
                                                        14

                                                        15          23.     Upon final conclusion of this litigation, including exhaustion of all appeals, each

                                                        16   Party or other individual subject to the terms hereof shall be under an obligation to assemble and to
                                                        17   return to the originating source or to destroy all originals and unmarked copies of documents and
                                                        18
                                                             things containing Confidential and Attorneys’ Eyes Only material; provided, however, that counsel
                                                        19
                                                             may retain complete copies of transcripts, pleadings, work product, and expert reports, including any
                                                        20
                                                             exhibits attached thereto for archival purposes, subject to the provisions of this Order. Within sixty
                                                        21
                                                             (60) days of the conclusion of this action, including exhaustion of all appeals, counsel for the
                                                        22

                                                        23   Receiving Party shall notify counsel for the Producing Party, in writing, that such return or

                                                        24   destruction has taken place. To the extent a Party requests the return of Confidential or Attorneys’
                                                        25   Eyes Only material from the Court after the final conclusion of the litigation, including the
                                                        26
                                                             exhaustion of all appeals therefrom and all related proceedings, the Party shall file a motion seeking
                                                        27
                                                             such relief. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
                                                        28
                                                                                            [Proposed] Stipulated Protective Order
                                                                                                Case No. 3:18-CV-2300-WHA
                                                                                                              14
                                                                Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 15 of 19



                                                        1    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                                                        2    correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
                                                        3
                                                             and expert work product, even if such materials contain Protected Material. Any such archival copies
                                                        4
                                                             that contain or constitute Protected Material remain subject to this Order.
                                                        5
                                                                    24.     Until such time as this Order has been entered by the Court, the Parties agree that
                                                        6

                                                        7    upon execution by the Parties, it will be treated as though it had been “So Ordered.”

                                                        8

                                                        9    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                        10
                                                             Dated: February 20, 2019                      Respectfully submitted,
                                                        11
                                                                                                           HUNTON ANDREWS KURTH LLP
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12
                                                                                                           By: /s/ Michael J. Mueller         .
                                                        13                                                 Michael J. Mueller (admitted pro hac vice)
                                                                                                           2200 Pennsylvania Avenue, NW
                                                        14
                                                                                                           Washington, D.C. 20037
                                                        15                                                 Tel.: (202) 955-1500
                                                                                                           Fax: (202) 778-2201
                                                        16                                                 Email: MMueller@HuntonAK.com

                                                        17                                                 Thomas Richard Waskom
                                                                                                           (admitted pro hac vice)
                                                        18
                                                                                                           951 East Byrd St.
                                                        19                                                 Richmond, VA 23219
                                                                                                           Tel: (804)788-8403
                                                        20                                                 Fax: (804) 788-8218
                                                                                                           Email: twaskom@HuntonAK.com
                                                        21
                                                                                                           Shannon Suzanne Broome
                                                        22
                                                                                                           50 California Street, Suite 1700
                                                        23                                                 San Francisco, CA 94111
                                                                                                           Tel: (415) 975-3718
                                                        24                                                 Fax: (415) 975-3701
                                                                                                           Email: sbroome@huntonAK.com
                                                        25

                                                        26                                                 Beth S. Coplowitz
                                                                                                           (admitted pro hac vice)
                                                        27                                                 1111 Brickell Avenue, Suite 2500
                                                                                                           Miami, FL 33131
                                                        28
                                                                                            [Proposed] Stipulated Protective Order
                                                                                                Case No. 3:18-CV-2300-WHA
                                                                                                              15
                                                                Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 16 of 19



                                                        1                                            Tel: (305) 810-2542
                                                                                                     Fax: (305) 810-2460
                                                        2                                            Email: BCoplowitz@HuntonAK.com
                                                        3
                                                                                                     Counsel for Defendants Samsung Electronics
                                                        4                                            America, Inc. and Samsung Electronics Co., Ltd.

                                                        5
                                                             Dated: February 20, 2019                By: /s/ Paul S. Rothstein         .
                                                        6                                            Paul S. Rothstein (admitted pro hac vice)
                                                        7                                            Kyla V. Alexander (admitted pro hac vice)
                                                                                                     626 N.E. 1st Street
                                                        8                                            Gainesville, FL 32601
                                                                                                     Tel.: (352) 376-7650
                                                        9                                            Fax: (352) 374-7133
                                                                                                     Email: psr@rothsteinforjustice.com
                                                        10                                           kyla.tm@rothsteinforjustice.com
                                                        11
                                                                                                     Alan J. Sherwood,
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12                                           Law Offices of Alan J. Sherwood
                                                                                                     26755 Contessa Street
                                                        13                                           Hayward, CA 94545
                                                                                                     Tel: (510) 409-6199
                                                        14
                                                                                                     Email: alansherwood@earthlink.net
                                                        15
                                                                                                     Counsel for Plaintiffs
                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27
                                                        28
                                                                                        [Proposed] Stipulated Protective Order
                                                                                            Case No. 3:18-CV-2300-WHA
                                                                                                          16
                                                                Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 17 of 19



                                                        1                                              ATTESTATION
                                                        2    In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document
                                                        3
                                                             has been obtained from the other signatories.
                                                        4
                                                             Dated: February 20, 2019                        /s/ Michael J. Mueller
                                                        5                                                    Michael J. Mueller
                                                        6

                                                        7    PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                        8    DATED: _______________                            _________________________
                                                                                                                Hon. William Haskell Alsup
                                                        9

                                                        10

                                                        11
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12

                                                        13

                                                        14

                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27
                                                        28
                                                                                            [Proposed] Stipulated Protective Order
                                                                                                Case No. 3:18-CV-2300-WHA
                                                                                                              17
                                                                    Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 18 of 19



                                                        1

                                                        2                        EXHIBIT A: ENDORSEMENT OF PROTECTIVE ORDER
                                                        3

                                                        4    I, ___________________________, who am employed by _____________________________,
                                                             hereby acknowledge that:
                                                        5

                                                        6    I.        I have read the Stipulated Protective Order that was issued by the United States District

                                                        7              Court for the Northern District of California on ________________[date] in the case of

                                                        8              Bronson v. Samsung Electronics America, Inc., et al., Case No. 3:18-CV-2300-WHA, and

                                                        9              agree to be bound by its terms;

                                                        10   II.       I will not disclose Confidential material to any person not expressly entitled to receive it

                                                        11             under the terms of the Protective Order;
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12   III.      I will not use Confidential material for any purpose other than that authorized by the
                                                        13             Protective Order; and
                                                        14   IV.       I agree to submit to the jurisdiction of this Court for the sole purpose of having the terms of
                                                        15             the Protective Order enforced.
                                                        16
                                                             DATE: ___________________               SIGNATURE: ______________________________
                                                        17

                                                        18                                           ADDRESS:        ______________________________
                                                                                                                     ______________________________
                                                        19                                                           ______________________________

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27
                                                        28
                                                                                               [Proposed] Stipulated Protective Order
                                                                                                   Case No. 3:18-CV-2300-WHA
                                                                                                                 18
                                                                Case 3:18-cv-02300-WHA Document 105 Filed 02/20/19 Page 19 of 19



                                                        1                                        CERTIFICATE OF SERVICE
                                                        2

                                                        3           I hereby certify that on the 20th day of February 2019, I filed the foregoing [PROPOSED]

                                                        4    STIPULATED PROTECTIVE ORDER and a copy of has been served on all Parties required to

                                                        5    be served by electronically filing with the Clerk of the Court of the U.S., District Court for the
                                                        6    Northern District of California, San Francisco Division, by using the CM/ECF system.
                                                        7

                                                        8                                                          /s/ Michael J. Mueller
                                                                                                                   Michael J. Mueller
                                                        9

                                                        10

                                                        11
Hunton Andrews Kurth LLP

                     San Francisco, California 94111
                     50 California Street, Suite 1700




                                                        12

                                                        13

                                                        14

                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27
                                                        28
                                                                                            [Proposed] Stipulated Protective Order
                                                                                                Case No. 3:18-CV-2300-WHA
                                                                                                              19
